                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

DANIEL JASON WALKER,                          )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Case No. 3:18-cv-00618
                                              )
STEWART COUNTY, et al.,                       )
                                              )
               Defendants.                    )

                                             ORDER

       Magistrate Judge Newbern has entered a Report and Recommendation (Doc. No. 23) in

which she recommends that this action be dismissed for failure to prosecute. No objections have

been filed.

       Having considered the matter de novo in accordance with Rule 72 of the Federal Rules of

Civil Procedure, the Court agrees with the recommended disposition. Plaintiff apparently has

abandoned this case because he has not responded to the Motion for Summary Judgment filed by

Stewart County, nor has he responded to the Order (Doc. No. 21) directing him to show cause why

this action should not be dismissed for failure to prosecute.

       Accordingly, the Report and Recommendation (Doc. No. 23) is ADOPTED AND

APPROVED; the pending Motion for Summary Judgment (Doc. No. 16) is DENIED AS MOOT;

and this case is hereby DISMISSED. The Clerk shall enter a final judgment in accordance with Rule

58.

       IT IS SO ORDERED.


                                              __________________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE
